PD-1335-15                                      PD-1335-15
                                                  COURT OF CRIMINAL APPEALS
                                                                  AUSTIN, TEXAS
                                               Transmitted 10/12/2015 12:00:00 AM
                                                  Accepted 10/12/2015 5:18:10 PM
                                                                   ABEL ACOSTA
                   NO. 01-13-00947-CR                                      CLERK




        IN THE COURT OF CRIMINAL APPEALS

                       OF TEXAS

   FROM THE FIRST SUPREME JUDICIAL DISTRICT




         GERMAIN LAWON DAVIS, APPELLANT

                          VS.

              STATE OF TEXAS, APPELLEE




     MOTION FOR EXTENSION OF TIME
WITHIN WHICH TO FILE APPELLANT’S PETITION
       FOR DISCRETIONARY REVIEW




                                  TERRENCE GAISER
                                  LAWYER FOR
                                  APPELLANT
                                  2900 SMITH STREET, # 220
                                  HOUSTON, TEXAS 77006
October 12, 2015                  SBOT# 07572500
                                  713/ 225-0666
                                  tagaiser@aol.com
                                NO. 1330760

STATE OF TEXAS                           §       IN THE DISTRICT COURT
                                         §
VS.                                      §       HARRIS COUNTY,TEXAS
                                         §
GERMAIN LAWON DAVIS                      §       182ND JUDICIAL DISTRICT


 MOTION FOR EXTENSION OF TIME WITHIN WHICH TO FILE
  APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

        NOW COMES GERMAIN DAVIS, appellant in the above-captioned

cause, by and through his attorney, TERRENCE GAISER, and files his

Motion for Extension of Time Within Which to File Appellant’s Petition for

Discretionary Review; for which he would show:

1.) Appellant appeals from a judgment of guilt and sentence of life without

parole the offense of capital murder

2.) On September 24, 2015, a panel of the First Court of Appeals in Cause

No. 01-13-00947-CR, Germain Lawon Davis v. State of Texas, issued a

memorandum opinion affirming appellant’s conviction.            No motion for

rehearing was filed.. Appellant’s Petition for Discretionary Review is due

on Monday, October 26, 2015.           This is the first requested extension.

Appellant requests a thirty-day extension to and including November 26,

2015.

3.) This extension is being sought for the following reasons:
After fter careful review of the opinion of the Court of Appeals and the

transcript of this case, in counsel’s professional opinion, further review of

this case would be frivolous and without further merit.          Counsel has

informed appellant of his right to seek discretionary review, pro se, and will

inform appellant of this request for extension.

4.) Counsel will file a motion to withdraw as attorney of record in the First

Court of Appeals and will inform appellant, by copy of that motion.

       WHEREFORE, premises considered, appellant prays for an extension

of time to file appellant’s petition for discretionary review to and including

October 26, 2015.

                                       Respectfully Submitted,

                                       /S/ Terrence A. Gaiser
                                       TERRENCE GAISER
                                       LAWYER FOR APPELLANT
                                       2900 SMITH STREET, STE. 220
                                       HOUSTON, TEXAS 77006
                                       (713) 225-0666
                                       SBN# 07572500
                                       tagaiser@aol.com

                        CERTIFICATE OF SERVICE

     I CERTIFY THAT A COPY OF THE ABOVE AND
   FOREGOING MOTION FOR EXTENSION OF TIME WITHIN
   WHICH TO FILE A PDR WAS SERVED ON ALL PARTIES
   ACCORDING TO THE RULES.

                                              /S/ Terrence A. Gaiser
                                              TERRENCE GAISER